         Case: 1:20-cv-01459 Document #: 34 Filed: 12/10/20 Page 1 of 9 PageID #:167




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

    JAMES GREEN,

    Plaintiff,
                                                   Case No. 20-cv-1459
    v.
                                                   Judge Mary M. Rowland
    THOMAS DART, SHERIFF, et. al,

    Defendants.

                        MEMORANDUM OPINION AND ORDER

         Plaintiff James Green, a prisoner at Cook County Department of Corrections,

alleges that despite his requests for accommodation, Defendants have not allowed

him to use his CPAP machine for his sleep apnea in violation of his rights under the

Americans with Disabilities Act (ADA). Sheriff Thomas Dart and Cook County

(Defendants) have moved to dismiss for failure to state a claim pursuant to Federal

Rule of Civil Procedure 12(b)(6). For the reasons explained below, the Court denies

the Rule 12(b)(6) motions [11] and [30].

          I.   Background

         Green was processed into the Cook County Department of Corrections (CCDOC)

on June 23, 2016. (Complaint, Dkt. 1 ¶ 2). 1 Green suffers from sleep apnea, a

condition which substantially limits his ability to sleep. (Id. ¶ 5). In 2018 medical

providers employed by Cook County informed Green that he must use a CPAP



1The Court permitted Green to file a Supplement (Dkt. 29) to his original complaint (Dkt. 1).
Based on the supplemental filing, Defendants were permitted to supplement their motion to
dismiss. (see Dkt. 28).

                                                                                           1
       Case: 1:20-cv-01459 Document #: 34 Filed: 12/10/20 Page 2 of 9 PageID #:168




machine when sleeping. (Id. ¶ 6). When Green sleeps without the benefit of the CPAP

machine he experiences shortness of breath and he gags. (Id. ¶ 8). Green’s initial

complaint alleged that Defendants did not permit him to use his CPAP machine from

approximately 8:20 am until 9:20 pm. (Id. ¶ 7). In his supplement, Green alleges that

after filing his original complaint, his CPAP machine was taken away by employees

at CCDOC (Suppl. Compl., Dkt. 29 ¶ 1). Without the CPAP machine, Green is unable

to sleep on a basis equal to that of non-disabled inmates. (Id. ¶ 2). He experiences

shortness of breath and gags during times he attempts to sleep because defendants

do not provide a CPAP machine. (Id.). Based on these allegations, Green claims

Defendants have violated his rights under Section 202 of the Americans with

Disabilities Act, 42 U.S.C. §12132. 2

      II.    Standard

      A motion to dismiss tests the sufficiency of a complaint, not the merits of the case.

Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir. 1990). “To survive a motion

to dismiss under Rule 12(b)(6), the complaint must provide enough factual

information to state a claim to relief that is plausible on its face and raise a right to

relief above the speculative level.” Haywood v. Massage Envy Franchising, LLC, 887

F.3d 329, 333 (7th Cir. 2018) (quotations and citation omitted). See also Fed. R. Civ.

P. 8(a)(2) (requiring a complaint to contain a “short and plain statement of the claim

showing that the pleader is entitled to relief.”). A court deciding a Rule 12(b)(6)

motion accepts plaintiff’s well-pleaded factual allegations as true and draws all



2   This case is related to case nos. 20-cv-02629 and 20-cv-01381.

                                                                                         2
    Case: 1:20-cv-01459 Document #: 34 Filed: 12/10/20 Page 3 of 9 PageID #:169




permissible inferences in plaintiff’s favor. Fortres Grand Corp. v. Warner Bros. Entm't

Inc., 763 F.3d 696, 700 (7th Cir. 2014). A plaintiff need not plead “detailed factual

allegations”, but “still must provide more than mere labels and conclusions or a

formulaic recitation of the elements of a cause of action for her complaint to be

considered adequate under Federal Rule of Civil Procedure 8.” Bell v. City of Chi.,

835 F.3d 736, 738 (7th Cir. 2016) (citation and internal quotation marks omitted).

   Dismissal for failure to state a claim is proper “when the allegations in a

complaint, however true, could not raise a claim of entitlement to relief.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 558, 127 S. Ct. 1955, 1966 (2007). Deciding the

plausibility of the claim is “‘a context-specific task that requires the reviewing court

to draw on its judicial experience and common sense.’” McCauley v. City of Chi., 671

F.3d 611, 616 (7th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 679, 129 S. Ct.

1937, 1950 (2009)).

   III.   Analysis

   Under Title II of the ADA, “no qualified individual with a disability shall, by

reason of such disability, be excluded from participation in or be denied the benefits

of the services, programs, or activities of a public entity, or be subjected to

discrimination by any such entity.” 42 U.S.C. § 12132. Defendants argue that

dismissal with prejudice is warranted because Green is not a qualified individual

with a disability, has not been denied a program, service or activity, does not allege

any physical injury for purposes of the Prisoner Litigation Reform Act (PLRA), and

is not entitled to injunctive relief. The Court addresses each argument in turn.



                                                                                      3
    Case: 1:20-cv-01459 Document #: 34 Filed: 12/10/20 Page 4 of 9 PageID #:170




              A. Qualified individual with a disability

    Defendants first contend that Green failed to allege that he is a qualified

individual with a disability. The ADA defines “disability” as “(A) a physical or mental

impairment that substantially limits one or more major life activities of such

individual; (B) a record of such an impairment; or (C) being regarded as having such

an impairment (as described in paragraph (3)).” 42 U.S.C. § 12102(1).

    Defendants acknowledge that sleeping is a major life activity 3 but argue that sleep

apnea is not a disability under the ADA. To support their argument, Defendants rely

on out-of-circuit summary judgment cases that did not involve sleep apnea. Anderson

v. Discovery Commc'ns, LLC, 517 F. App'x 190 (4th Cir. 2013), as amended (May 3,

2013); Ramage v. Rescot Sys. Grp., Inc., 834 F. Supp. 2d 309 (E.D. Pa. 2011) (plaintiff

did not provide enough evidence that her difficulties sleeping showed substantial

limitation in sleeping). 4 Moreover, in Ramage, the court cited Peter v. Lincoln Tech.




3 Major life activities are “[c]aring for oneself, performing manual tasks, seeing, hearing,
eating, sleeping, walking, standing, sitting, reaching, lifting, bending, speaking, breathing,
learning, reading, concentrating, thinking, communicating, interacting with others, and
working.” 29 C.F.R. § 1630.2.

4 In their motion, supplemental motion and reply brief, Defendants maintain that sleep apnea
is not a disability under the ADA. Even assuming the cases cited (see Dkt. 25 at 3) are binding
on this court, which they are not, they do not require dismissal here. In Kolecyck-Yap v. MCI
Worldcom, Inc., 2001 WL 245531 (N.D. Ill. Mar. 12, 2001), the court recognized that sleep
apnea can substantially limit major life activities of breathing and sleep but on summary
judgment in that case, plaintiff did not provide enough evidence to show a substantial
limitation. Keyes v. Catholic Charities of the Archdiocese of Philadelphia, 415 F. App'x 405
(3d Cir. 2011) was decided on summary judgment and the court found that the evidence did
not support plaintiff’s claim that his sleep apnea symptoms were severe. Finally, notably,
plaintiff in Ramage did not have sleep apnea. And the Ramage court did not find as a matter
of law that sleep apnea is not a disability under the ADA. Rather, the court, on review of the
record, did not find evidence supporting plaintiff’s claim that her difficulty sleeping was
severe enough to substantially impair her ability to sleep. 834 F. Supp. 2d at 320-21.

                                                                                             4
    Case: 1:20-cv-01459 Document #: 34 Filed: 12/10/20 Page 5 of 9 PageID #:171




Inst., Inc., 255 F. Supp. 2d 417 (E.D. Pa. 2002) in which the court found plaintiff did

create an issue of fact about whether her sleep apnea substantially impaired her

ability sleep, and recognized that the “ADA requires an individualized, case-by-case

approach to evaluating whether a plaintiff’s impairment is severe enough to

constitute a disability.” Id. at 431, 434. The Seventh Circuit has similarly stated that

the question of whether an individual is disabled is “an individualized one, and must

be determined on a case-by-case basis.” DePaoli v. Abbott Labs., 140 F.3d 668, 672

(7th Cir. 1998) (internal citation and quotations omitted); see also 29 C.F.R. §

1630.2(j) (“The determination of whether an impairment substantially limits a major

life activity requires an individualized assessment”). The Seventh Circuit also

acknowledged, in a Section 1983 case, that “sleep apnea can result in death.”

Orlowski v. Milwaukee Cty., 872 F.3d 417, 423 (7th Cir. 2017).

    Accordingly, Green has plausibly alleged that he is qualified individual with a

disability, and further factual development will reveal the extent to which his

condition limits one or more major life activities. 5 Therefore the Court declines

Defendants’ invitation to find as a matter of law at this early stage that Green’s sleep

apnea does not qualify him as an individual with a disability.

             B. Denial of the benefit of a service, program, or activity

    Defendants argue that Green’s complaint should be dismissed because sleeping is

not a program or activity of the public entity under the ADA. Defendants rely on

Bryant v. Madigan, 84 F.3d 246 (7th Cir. 1996). However, courts in this district have


5For this reason, the Court need not address Defendants’ alternative argument at this time
that Green is not “regarded as” having such an impairment.

                                                                                        5
    Case: 1:20-cv-01459 Document #: 34 Filed: 12/10/20 Page 6 of 9 PageID #:172




distinguished that case. In Simmons v. Godinez, 2017 WL 3568408 (N.D. Ill. Aug. 16,

2017), the court relied on United States v. Georgia, 546 U.S. 151 (2006), which was

decided after Bryant and in which the Supreme Court explained that “the alleged

deliberate refusal of prison officials to accommodate [plaintiff’s] disability-related

needs in such fundamentals as mobility, hygiene, medical care, and virtually all other

prison programs constituted ‘exclu[sion] from participation in or ... deni[al of] the

benefits of’ the prison's ‘services, programs, or activities.’” 546 U.S. at 157. In

Simmons, the court rejected IDOC’s argument that sleeping is not an activity or

program under the ADA or Rehabilitation Act, and held that “[b]ecause Plaintiff

sufficiently alleges that Wexford and IDOC failed to take steps that would allow

Plaintiff to access a bed…the Court finds that Plaintiff has stated a plausible claim

under the ADA and Rehabilitation Act at this early stage.” Simmons, 2017 WL

3568408, at *6.

    In another case, Paine ex re. Eilman v. Johnson, 2010 WL 785397, at *8 (N.D. Ill.

Feb. 26, 2010), the court noted that the Bryant plaintiffs alleged poor treatment or

medical malpractice, not failure to reasonably accommodate, and “[v]iolations of a

public entity’s duty to accommodate disabilities can provide a basis for liability under

Title II of the ADA.” Moreover, since Bryant, the Seventh Circuit has recognized, for

example, outdoor recreation and meals and showers as programs or activities at a

prison under the Rehabilitation Act. Norfleet v. Walker, 684 F.3d 688, 690 (7th Cir.

2012); Jaros v. Illinois Dep't of Corr., 684 F.3d 667, 672 (7th Cir. 2012). 6


6In addition, Defendants’ reliance on Harper v. Dart for support is not convincing. First,
Harper did not involve sleep apnea. Second, the Harper court was clear that plaintiff there

                                                                                         6
    Case: 1:20-cv-01459 Document #: 34 Filed: 12/10/20 Page 7 of 9 PageID #:173




   Defendants assert that Green does not claim that they have prevented him from

sleeping during the designated time that all detainees are permitted to sleep. (Dkt.

30 at 3). But Green’s claim is not about being permitted a “designated time” to sleep;

it is about not being able to sleep because Defendants failed to provide him with a

needed accommodation. He alleges that “without the CPAP machine, [he] is unable

to sleep on a basis equal to that of non-disabled inmates. Plaintiff experiences

shortness of breath and gags during times he attempts to sleep because defendants

do not provide a CPAP machine.” (Suppl. Compl. ¶2).

   Here, unlike in Bryant, Green does not bring a disguised medical malpractice or

inadequate medical treatment case. Rather he alleges a failure to accommodate his

sleep-related disability, giving rise to the permissible inference that such failure

constituted a denial of the benefits of the prison’s services, programs, or activities.

That is sufficient at this pleading stage.

              C. By reason of his disability

   Defendants next argue that Green fails to plead denial or discrimination by reason

of his alleged disability because he does not allege why Defendants removed his CPAP




“[came] close, but fail[ed], to state a claim under the ADA and the Rehabilitation Act” and “it
would not have taken much to adequately allege a failure to provide equal access.” 2015 WL
6407577, at *4 (N.D. Ill. Oct. 21, 2015). Because plaintiff there merely alleged he had “’great
difficulty’ showering, toileting, and getting into bed”, the court found “[t]hose two words alone
do not explain how [plaintiff] was denied equal access.” Id. Here Green’s complaint alleges
more than that. He alleges that medical providers told him he must use a CPAP machine
when sleeping. (Compl. ¶6). When he sleeps without the benefit of the CPAP machine he gags
and experiences shortness of breath. (Id. ¶8). The CPAP machine was taken away by
Defendants, and as a result Green experiences shortness of breath and gags during times he
attempts to sleep, making him unable to sleep on a basis equal to that of non-disabled
inmates. (Suppl. Compl. ¶¶1-2). These allegations meet the threshold pleading requirement.

                                                                                               7
    Case: 1:20-cv-01459 Document #: 34 Filed: 12/10/20 Page 8 of 9 PageID #:174




machine. First, Defendants’ cases are not convincing because they involve deliberate

indifference claims decided on summary judgment. See Forbes v. Edgar, 112 F.3d 262,

267 (7th Cir. 1997); Harrison v. Cty. of Cook, 2011 WL 4036115 (N.D. Ill. Sept. 12,

2011). (Defendants also cite to Bryant and Harper again but those cases are

distinguishable for the reasons already discussed). Second, although Defendants may

have had a good reason for removing the CPAP machine, at the pleading stage, the

Court takes Green’s allegations as true that he was denied accommodation for his

disability and as a result was unable to sleep on a basis equal to that of non-disabled

inmates. (Compl. ¶¶ 8, 10; Suppl. Compl. ¶¶1-2). Deciding or accepting Defendants’

reason for removing the machine at this stage would be inappropriate. See Fortres

Grand, 763 F.3d at 700; see also Boyce v. Martella, 2014 WL 4947681, at *3 (N.D. Ill.

Oct. 1, 2014) (court cannot resolve factual disputes on motion to dismiss).

             D. Prisoner Litigation Reform Act (PLRA)

   Defendants contend that Green does not meet the PLRA standard for a more than

de minimus physical injury because Green merely alleges that sleeping without a

CPAP machine causes him shortness of breath and gagging which are not physical

injuries. However the plausible inference from Green’s complaint is that he is unable

to sleep without the machine. And the case law cited by Defendants does not support

their specific contention here. By contrast, in Love v. Godinez, 2018 WL 2096375, at

*4 (N.D. Ill. May 7, 2018), for example, the court held that plaintiff set forth a

sufficient showing on summary judgment that he suffered a physical injury from

sleep deprivation for purposes of the PLRA. And in Gurley v. Sheahan, 2009 WL



                                                                                     8
    Case: 1:20-cv-01459 Document #: 34 Filed: 12/10/20 Page 9 of 9 PageID #:175




2178685 (N.D. Ill. July 21, 2009), the court explained that it could “think of no reason

why sleep deprivation and headaches would not constitute physical injury.” Id. at *7.

See also Orlowski, 872 F.3d at 423 (recognizing sleep apnea can result in death).

   Accordingly Green’s allegations give rise to a plausible inference that he suffered

de minimus physical injury in order to survive Defendants’ motion to dismiss.

             E. Injunctive Relief

   Finally, Defendants argue that Green fails to state facts sufficient to entitle him

to injunctive relief. Defendants contend that “[a]nything can interrupt someone’s

nightly sleep” and so Green does not have a concrete, particularized, or actual injury.

(Dkt. 30 at 7). However, drawing permissible inferences in Green’s favor as it must

at this point, the Court finds that Green has plausibly alleged injury: without the

CPAP machine, his sleep-related condition causes him to have shortness of breath,

gagging, and inability to sleep. For similar reasons to the reasoning discussed related

to de minimus physical injury, Green has made a sufficient showing of injury at this

pleading stage.

   IV. Conclusion

   For the stated reasons, Defendants’ motions to dismiss [11, 30] are denied.


                                              E N T E R:


 Dated: December 10, 2020

                                              MARY M. ROWLAND
                                              United States District Judge




                                                                                      9
